DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “geographic feature identification element”, “position element”, “processing element” in claim(s) 1-6 because the claim term “element” is used as a generic placeholder; and “processing element” in claim(s) 7 because the claim term “element” is used as a generic placeholder. 

4.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 34, 38 and 40 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janky (Pub. No.: US 2013/0195363 hereinafter mentioned “Janky”, which was used in the previous office action).

As per claim 1,  Janky, in the embodiment of Fig. 14 that includes Figs. 1-2, discloses: 
A geographic map updating system (Fig. 1, see the image-based georeferencing
system 100. Also see [0035] and [0128]-[0129]), comprising:
a base map element (Fig. 1, see the image database 110. Also see [0036] and [0131]-[0132]), including a data representation of an area displaying features thereof (Fig. 1, see the display computer 130. Also see [0035] and [0131]-[0132]); and 
an update element (Fig. 2, the memory/storage device of the image database management system 115. Also see [0044]-[0045] and [0131]-[0132]), comprising:
a geographic feature identification element (Fig. 2, see the reference feature determiner 215. Also see [0047] and [0131]-[0132]) to identify geographic features coinciding with those of the base map element (see [0047], [0074] and [0131]-[0132]);
a position element (Fig. 2, see the feature locator 220. Also see [0047] and/or [0131]-[0132]) for determining a position of the identified geographic features based on provided positional data (see [0048]-[0052] and [0132]);
a processing element (Fig. 2, see the registration comparer 235. Also see [0057]-[0058] and/or [0131]-[0132]) for comparing the base map element (Fig. 14, see 1440 where a compassion of the first-image with second-image of the image database management system 115 is conducted. Also see [0062]-[0064], [0135] and [0048]) and the update element to determine and generate an updated map (Fig. 14, see 1450 where the third-image was generated by the registration updater 240 of Fig. 2, which updates existing image containing georegistration information with the georeferenced registration information of received images, which includes maps 150, photos 155 and/or geographic information from GIS 160. Also see [0062]-[0064], [0137] and [0048]); and
a non-transitory electronic data storage element for storing the base map element data, update element data, and corresponding updated map data (see [0129], [0134] and/or [0045], [0068]).

As per claim 34,  Janky discloses the system of claim 1 as described above.
Janky further discloses: 
an electronic display device (Fig. 1, see the display computer 130. Also see [0035] and [0131]-[0132]).

As per claim 38,  Janky discloses the system of claim 1 as described above.
Janky further discloses: 
wherein the identified geographic features include one or more of manhole covers, identifiable street, sidewalk, or other infrastructure elements (see [0048]-[0052] [0132] and [0040]).

As per claim 40,  Janky discloses the system of claim 1 as described above.
Janky further discloses: 
wherein the positional data includes a location having latitudinal and longitudinal world coordinates (see [0036] and/or [0040]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 2-5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Janky in view of Young (Pub. No.: US 2002/0184235 hereinafter mentioned as “Young”).

As per claim 2, Janky discloses:
A geographic map updating system (Fig. 1, see the image-based georeferencing
system 100. Also see [0035] and [0128]-[0129]), comprising:
a base map element (Fig. 1, see the image database 110. Also see [0036] and [0131]-[0132]), including a data representation of an area displaying features thereof (Fig. 1, see the display computer 130. Also see [0035] and [0131]-[0132]); and 
an update element (Fig. 2, see the image database management system 115. Also see [0044]-[0045] and [0131]-[0132]), comprising:
a position element (Fig. 2, see the location of capture determiner 225. Also see [0047] and/or [0131]-[0132]) for determining a position of the identified geographic features based on provided positional data (see [0054]-[0055]);
at least one processing element (Fig. 2, see the registration comparer 235. Also see [0057]-[0058] and/or [0131]-[0132]) for comparing the base map element (Fig. 14, see 1440 where a compassion of the first-image with second-image of the image database management system 115 is conducted. Also see [0062]-[0064], [0135] and [0048]) and the update element to determine and generate an updated map (Fig. 14, see 1450 where the third-image was generated by the registration updater 240 of Fig. 2, which updates existing image containing georegistration information with the georeferenced registration information of received images, which includes maps 150, photos 155 and/or geographic information from GIS 160. Also see [0062]-[0064], [0137] and [0048]); and
a non-transitory electronic data storage element for storing the base map element data, update element data, and corresponding updated map data (see [0129], [0134] and/or [0045], [0068]).
wherein the position element (Fig. 2, see the location of capture determiner 225. Also see [0047] and/or [0131]-[0132]) includes a global navigation satellite system receiver for providing the positional data to the position element (Fig. 2, see the coordinate system transformer 245. Also see [0065] and [0131]).
Janky does not explicitly disclose:
a mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element.
However, Young further discloses:
a mapping buried utility locator including at least one processing element (Fig. 6, see the geographic location module 39 that has a geographic information system GIS with a ground penetrating radar GPR. Also see [0082]-[0083] and [0079]) programmed to provide a geographic feature identification element to identify geographic features (see [0082] and [0079]) coinciding with those of the base map element (Fig. 6, see the utility database 60. Also see [0087]-[0088] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element” disclosed by Young into Janky, with the motivation and expected benefit related to improving the system by providing  geographic information system GIS with a ground penetrating radar GPR to locate underground structures, thus, expanding the system to also locate subsurface objects (Young, Paragraph [0082]-[0084]).
Furthermore, Janky states that “it is to be understood that the appended claims are not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims and their equivalents” (Janky, Paragraph [0163]).

As per claim 3, Janky discloses:
A geographic map updating system (Fig. 1, see the image-based georeferencing
system 100. Also see [0035] and [0128]-[0129]), comprising:
a base map element (Fig. 1, see the image database 110. Also see [0036] and [0131]-[0132]), including a data representation of an area displaying features thereof (Fig. 1, see the display computer 130. Also see [0035] and [0131]-[0132])
an update element (Fig. 2, see the image database management system 115. Also see [0044]-[0045] and [0131]-[0132]), comprising:
a position element (Fig. 2, see the location of capture determiner 225. Also see [0047] and/or [0131]-[0132]) for determining a position of the identified geographic features based on provided positional data (see [0054]-[0055]);
at least one processing element (Fig. 2, see the registration comparer 235. Also see [0057]-[0058] and/or [0131]-[0132]) for comparing the base map element (Fig. 14, see 1440 where a compassion of the first-image with second-image of the image database management system 115 is conducted. Also see [0062]-[0064], [0135] and [0048]) and the update element to determine and generate an updated map (Fig. 14, see 1450 where the third-image was generated by the registration updater 240 of Fig. 2, which updates existing image containing georegistration information with the georeferenced registration information of received images, which includes maps 150, photos 155 and/or geographic information from GIS 160. Also see [0062]-[0064], [0137] and [0048]); and
a non-transitory electronic data storage element for storing the base map element data, update element data, and corresponding updated map data (see [0129], [0134] and/or [0045], [0068]).
wherein the position element (Fig. 2, see the location of capture determiner 225. Also see [0047] and/or [0131]-[0132]) includes an inertial navigation system for providing the positional data to the position element (see [0051] and/or [0058]. The GPS of Janky is an inertial navigation system).
Janky does not explicitly disclose:
a mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element.
However, Young further discloses:
a mapping buried utility locator including at least one processing element (Fig. 6, see the geographic location module 39 that has a geographic information system GIS with a ground penetrating radar GPR. Also see [0082]-[0083] and [0079]) programmed to provide a geographic feature identification element to identify geographic features (see [0082] and [0079]) coinciding with those of the base map element (Fig. 6, see the utility database 60. Also see [0087]-[0088] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element” disclosed by Young into Janky, with the motivation and expected benefit related to improving the system by providing  geographic information system GIS with a ground penetrating radar GPR to locate underground structures, thus, expanding the system to also locate subsurface objects (Young, Paragraph [0082]-[0084]).
Furthermore, Janky states that “it is to be understood that the appended claims are not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims and their equivalents” (Janky, Paragraph [0163]).

As per claim 4, Janky discloses:
A geographic map updating system (Fig. 1, see the image-based georeferencing
system 100. Also see [0035] and [0128]-[0129]), comprising:
a base map element (Fig. 1, see the image database 110. Also see [0036] and [0131]-[0132]), including a data representation of an area displaying features thereof (Fig. 1, see the display computer 130. Also see [0035] and [0131]-[0132]); and 
an update element (Fig. 2, see the image database management system 115. Also see [0044]-[0045] and [0131]-[0132]), comprising:
a position element (Fig. 2, see the location of capture determiner 225. Also see [0047] and/or [0131]-[0132]) for determining a position of the identified geographic features based on provided positional data (see [0054]-[0055]);
at least one processing element (Fig. 2, see the registration comparer 235. Also see [0057]-[0058] and/or [0131]-[0132]) for comparing the base map element (Fig. 14, see 1440 where a compassion of the first-image with second-image of the image database management system 115 is conducted. Also see [0062]-[0064], [0135] and [0048]) and the update element to determine and generate an updated map (Fig. 14, see 1450 where the third-image was generated by the registration updater 240 of Fig. 2, which updates existing image containing georegistration information with the georeferenced registration information of received images, which includes maps 150, photos 155 and/or geographic information from GIS 160. Also see [0062]-[0064], [0137] and [0048]); and
a non-transitory electronic data storage element for storing the base map element data, update element data, and corresponding updated map data (see [0129], [0134] and/or [0045], [0068]).
wherein the position element includes a rangefinder system for providing the positional data to the position element (see [0064] and/or [0084]. The close-range photogrammetry of Janky is a rangefinder system).
Janky does not explicitly disclose:
a mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element.
However, Young further discloses:
a mapping buried utility locator including at least one processing element (Fig. 6, see the geographic location module 39 that has a geographic information system GIS with a ground penetrating radar GPR. Also see [0082]-[0083] and [0079]) programmed to provide a geographic feature identification element to identify geographic features (see [0082] and [0079]) (Fig. 6, see the utility database 60. Also see [0087]-[0088] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element” disclosed by Young into Janky, with the motivation and expected benefit related to improving the system by providing  geographic information system GIS with a ground penetrating radar GPR to locate underground structures, thus, expanding the system to also locate subsurface objects (Young, Paragraph [0082]-[0084]).
Furthermore, Janky states that “it is to be understood that the appended claims are not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims and their equivalents” (Janky, Paragraph [0163]).

As per claim 5, Janky discloses:
A geographic map updating system (Fig. 1, see the image-based georeferencing
system 100. Also see [0035] and [0128]-[0129]), comprising:
a base map element (Fig. 1, see the image database 110. Also see [0036] and [0131]-[0132]), including a data representation of an area displaying features thereof (Fig. 1, see the display computer 130. Also see [0035] and [0131]-[0132]); and 
an update element (Fig. 2, see the image database management system 115. Also see [0044]-[0045] and [0131]-[0132]), comprising:
a position element (Fig. 2, see the location of capture determiner 225. Also see [0047] and/or [0131]-[0132]) for determining a position of the identified geographic features based on provided positional data (see [0054]-[0055]);
at least one processing element (Fig. 2, see the registration comparer 235. Also see [0057]-[0058] and/or [0131]-[0132]) for comparing the base map element (Fig. 14, see 1440 where a compassion of the first-image with second-image of the image database management system 115 is conducted. Also see [0062]-[0064], [0135] and [0048]) and the update element to determine and generate an updated map (Fig. 14, see 1450 where the third-image was generated by the registration updater 240 of Fig. 2, which updates existing image containing georegistration information with the georeferenced registration information of received images, which includes maps 150, photos 155 and/or geographic information from GIS 160. Also see [0062]-[0064], [0137] and [0048]); and
a non-transitory electronic data storage element for storing the base map element data, update element data, and corresponding updated map data (see [0129], [0134] and/or [0045], [0068]).
wherein the base map element (Fig. 1, see the image database 110. Also see [0036] and [0131]-[0132]) includes one or more satellite or other aerial photographic images, image tiles, or other feature regions organized so as to be joined together to represent all or a portion of the Earth's surface (see [0035]-[0036] and [0042]).
Janky does not explicitly disclose:
a mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element.
However, Young further discloses:
a mapping buried utility locator including at least one processing element (Fig. 6, see the geographic location module 39 that has a geographic information system GIS with a ground penetrating radar GPR. Also see [0082]-[0083] and [0079]) programmed to provide a geographic feature identification element to identify geographic features (see [0082] and [0079]) coinciding with those of the base map element (Fig. 6, see the utility database 60. Also see [0087]-[0088] and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “mapping buried utility locator including at least one processing element programmed to provide a geographic feature identification element to identify geographic features coinciding with those of the base map element” disclosed by Young into Janky, with the motivation and expected benefit related to improving the system by providing  geographic information system GIS with a ground penetrating radar GPR to locate underground structures, thus, expanding the system to also locate subsurface objects (Young, Paragraph [0082]-[0084]).
Furthermore, Janky states that “it is to be understood that the appended claims are not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims and their equivalents” (Janky, Paragraph [0163]).

8.	Claim(s) 35-37 and 41 are/is rejected under 35 U.S.C. 103 as being unpatentable over Janky in view of Olsson et al (Patent No.: US 9,465,129 hereinafter mentioned as “Olsson”).

As per claim 35,  Janky discloses the system of claim 1 as described above.
Janky discloses the base map element as described above but does not explicitly disclose that it comprises a series of contiguous satellite and/or aerial photographs or images joined or tiled together to represent the Earth's surface. 
However, Olsson further discloses:
the base map element (Fig. 12, see the database 1232. Also see column 11, lines 40-50) comprises a series of contiguous satellite and/or aerial photographs or images joined or tiled together to represent the Earth's surface (Fig. 4, see the composite image. Also see column 5, lines 20-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “series of contiguous satellite and/or aerial photographs or images joined or tiled together to represent the Earth's surface” disclosed by Olsson into Janky, with the motivation and expected benefit related to improving the system by integrating visual images from a locate site with existing site images from other sources and correlating images into a composite portrayal of site measurement and relative orientation (Olsson, Column 2, Lines 60-65).
it is to be understood that the appended claims are not necessarily limited to the specific features or acts described above. Rather, the specific features and acts described above are disclosed as example forms of implementing the claims and their equivalents” (Janky, Paragraph [0163]).

As per claim 36,  the combination Janky and Olsson discloses the system of claim 35 as described above.
Olsson, with the obvious motivation set forth above in claim-35, further discloses: 
the series of contiguous satellite and/or aerial photographs or images joined or tiled together form one or more image tiles of an area surrounding the geographic feature that is predefined or user defined or defined by machine algorithms (Fig. 4, see the composite image. Also see column 5, lines 20-55). 

As per claim 37,  the combination Janky and Olsson discloses the system of claim 36 as described above.
Olsson, with the obvious motivation set forth above in claim-35, further discloses: 
wherein the image tiles are seamlessly joined together (Fig. 12, see the step of composing a merged display 1240, which merges the images of Fig. 4 into a seamlessly image 1010 in Fig. 10. Also see column 11, lines 40-67).

As per claim 41,  Janky discloses the system of claim 1 as described above but does not explicitly disclose that said positional data includes orientation data.
However, Olsson further discloses:
wherein the positional data includes orientation data (see column 16, lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “orientation data” disclosed by Olsson into Janky, with the motivation and expected benefit related to improving the system by integrating visual .

9.	Claim(s) 39 are/is rejected under 35 U.S.C. 103 as being unpatentable over Janky.

As per claim 39,  the combination Janky and Olsson discloses the system of claim 38 as described above.
Fig. 14 that includes Figs. 1-2 does not explicitly disclose that said identifiable street, sidewalk, or other infrastructure elements
include painted or otherwise human created marks such as the tip of a direction arrow painted on a street, and/or other elements along the Earth's surface.
However, the embodiment of Fig. 4 of Janky further discloses that
the identifiable street, sidewalk, or other infrastructure elements include painted or otherwise human created marks such as the tip of a direction arrow painted on a street, and/or other elements along the Earth's surface (Fig. 4A, see the painted line dividing the road. Also see [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “painted or otherwise human created marks such as the tip of a direction arrow painted on a street, and/or other elements along the Earth's surface” disclosed by Fig. 4 into Fig. 14 that includes Figs. 1-2  of Janky, with the motivation and expected benefit related to improving the system by implementing it in terrestrial scene to determine points of interest (Janky, Paragraph [0072]).

Allowable Subject Matter
10. 	Claim(s) 7 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection: 

Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the update element includes a dipole tracked distance measuring system, comprising: 
a signal tracking device, comprising: 
one or more magnetic field antenna arrays; 
one or more positioning elements for determining the location of a signal tracking element in three dimensional space; 
 at least one processing element for processing received dipole signals and data signals from the tracked distance measuring signal tracking device; 
a data storage element for storing geographic feature location data and other signal data; and 
a tracked distance measuring device, comprising: 
a body; 
a rangefinder element for measuring distance to a geographic feature; 
an alternating current (AC) signal generator; 
a magnetic field dipole antenna; and 
an actuator for initiating generation of an electromagnetic signal in conjunction with measuring distance; 
wherein the electromagnetic dipole signal is generated in conjunction with measuring of a distance by the rangefinder element and wherein information associated with a position of the tracked distance measuring device is determined in the at least one processing element of the signal tracking element based on receiving and processing the electromagnetic dipole signal in the one or more magnetic field antenna arrays. 

Reasons for Allowability / Allowable Subject Matter
12. 	Claim(s) 6 is/are allowed. The following is an examiner's statement of reasons for allowance:

13. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the at least one processing element, disposed in the locator housing and coupled to the front end subsystem, programmed to process a first measurement of an ambient electromagnetic signal at the first position, and a second measurement of the ambient electromagnetic signal at the second position, and determine, based at least in part on the first measurement and the second measurement, information pertaining to a buried conductor corresponding to location data generated by the positioning elements as well as geographic feature locations.

14.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867